Final Transcript Feb. 04. 2010 / 5:00PM ET, PWAV - Q4 2009 Powerwave Technologies Earnings Conference Call Final Transcript Conference Call Transcript PWAV - Q4 2009 Powerwave Technologies Earnings Conference Call Event Date/Time: Feb. 04. 2010 / 5:00PM ET CORPORATE PARTICIPANTS Tom Spaeth Powerwave Technologies - Treasurer Kevin Michaels Powerwave Technologies - CFO Ron Buschur Powerwave Technologies - President, CEO CONFERENCE CALL PARTICIPANTS Charles John Piper Jaffray - Analyst Steve O'Brien JPMorgan - Analyst Rich Valera Needham & Company - Analyst Bill Choi Jefferies - Analyst John Evans Edmonds White - Analyst Tony Rao East Shore Partners - Analyst Amir Rozwadowski Barclays Capital - Analyst Scott Searle Merriman - Analyst PRESENTATION Operator Good day, ladies and gentlemen and welcome to the fourth quarter 2009 Powerwave Technologies earnings conference call. I will be your coordinator for today. At this time, all participants are in listen only mode. We will be facilitating a question-and-answer session towards the end of this conference. (Operator Instructions) As a reminder, this conference is being recorded for replay purposes. I would now like to turn the presentation over to your host for the call, Mr. Tom Spaeth, Treasurer, please proceed. Tom Spaeth - Powerwave Technologies - Treasurer Thanks,
